Exhibit 10.115 FREE CASH FLOW PARTICIPATION AGREEMENT This Cash Flow Participation Agreement (this "Agreement") is executed as of February 26, 2008 by XFone, Inc., a Nevada corporation ("XFone"), and NTS Holdings, Inc., a Texas corporation ("Holdings") to be effective on the date of consummation of the transactions contemplated by the NTS Stock Purchase Agreement (as defined herein) (the “Effective Date”). RECITALS Holdings and XFone are joint venturers in connection with the acquisition of NTS Communications, Inc. (“NTS”).Concurrently with the execution and delivery of this Agreement, XFone is purchasing the issued and outstanding common stock of NTS pursuant to and in accordance with that certain Stock Purchase Agreement dated August 22, 2007, as amended, among NTS, XFone, and the shareholders of the NTS which are parties thereto (the "NTS Stock Purchase Agreement").XFone and Holdings’ entering this Agreement is a condition to the fulfillment of their joint venture for the consummation of the stock acquisition of the stock of NTS.XFone and Holdings wish to enter into this free cash flow participation arrangement upon the terms and conditions set forth in this Agreement. AGREEMENT The parties, intending to be legally bound, agree as follows: 1. DEFINITIONS Capitalized terms not expressly defined in this Agreement shall have the meanings ascribed to them in the NTS Stock Purchase Agreement.For the purposes of this Agreement, the following terms have the meanings specified or referred to in this Section1. "Agreement"this Cash Flow Participation Agreement, as amended from time to time. “Amortization Expense”– the cumulative amortization expense of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurred and each fiscal year thereafter. “Capital Expenditures”– the cumulative capital expenditures of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurred and each fiscal year thereafter. “Capitalized Expenses”– the cumulative expenses of the US Operations which are capitalized rather than expensed at the time such expenses are incurred as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurred and each fiscal year thereafter. -1- “Change in Working Capital”– the cumulative positive or negative change in Working Capital of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurredand each fiscal year thereafter. “Current Assets”shall mean the sum of those accounts required to be included in the determination of current assets in accordance with GAAP and consistent with the financial statementsfor the US Operations; provided that the foregoing accounts shall be adjusted appropriately to exclude intercompany or similar duplicating accounts. “Current Liabilities”shall mean all the liabilities of the US Operations required to be included in the determination of current liabilities in accordance with GAAP and consistent with the financial statements for the US Operations. “Depreciation Expense”– the cumulative depreciation expense (other than depreciation attributable to capitalized leases) of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurredand each fiscal year thereafter. "Effective Date"the date stated in the first paragraph of the Agreement. “Excess Free Cash Flow”– The amount by which the Free Cash Flow of the US Operations exceeds (a) the Invested Capital plus (b) the cumulative Excess Free Cash Flow in all prior years for which a Participation Amount has previously been paid. "Excess Free Cash Flow Date"– the date at which Excess Free Cash Flow shall have been achieved by the US Operations. "Fiscal Year"– XFone's fiscal year, as it exists on the Effective Date or as changed from time to time. "Free Cash Flow"– The cumulative cash flow of the US Operations as determined by XFone’s independent auditors according to the following formula:Net Income plus Depreciation Expense plus Amortization Expense plus/minus Change in Working Capital minus Capital Expenditures minus Capitalized Expenses plus Other Non-Cash Expenses minus Other Non-Cash Income, plus any Sale Proceeds. “Future Acquisitions”– any and all acquisitions and related transactions made by XFone, directly or indirectly through its Subsidiaries which become a part of its US Operations, including any acquisition structured as a merger, consolidation, recapitalization, purchase or sale of assets or capital stock, share exchange, or any similar transaction or business combination made by XFone at any time following the Stock Purchase. “GAAP”means United States generally accepted accounting principles as in effect from time to time, consistently applied. -2- “Invested Capital”– the invested capital of XFone determined as the sum of the following:1) the Purchase Price and Transaction Costs of the Stock Purchase; 2) the Purchase Price and Transaction Costs of all Future Acquisitions; and 3) through the Excess Free Cash Flow Date, an annual return on XFone’s Invested Capital of eight percent (8%) per year. “Net Income”– The cumulative net income/loss of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurredand each fiscal year thereafter. “Other Non-Cash Expenses”– the cumulative non-cash expenses of the US Operations other than depreciationand amortization expenses as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurredand each fiscal year thereafter. “Other Non-Cash Income” the cumulative non-cash income of the US Operations as determined by XFone’s independent auditors in accordance with GAAP and consistent with the financial statements for the US Operations, beginning with the Effective Date through the end of the fiscal year in which the Effective Date occurredand each fiscal year thereafter. "XFone Common Stock" shall mean shares of the common stock of XFone. "Person"any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, or governmental body. "Purchase Price"— shall mean the aggregate amount payable by XFone to any Person in connection with the closing of the Stock Purchase or any Future Acquisition(s), (whether in the form of cash, stock, options, warrants, or any combination thereof) as set forth in the definitive agreement or any documents executed in connection therewith, including any employment, consulting or non-compete agreements applicable to such acquisition; provided that for purposes of valuing any non-cash consideration, such consideration shall be valued at the value it is assigned in the definitive agreement for such transaction, or if no value is assigned for options or warrants, then they shall be valued as of the closing date pursuant to the Black-Scholes option-pricing model, assuming a 90% volatility of the underlying security. “Sale Proceeds”– means the net proceeds when received of a bona fide sale of any part but not all of the US Operations to a third party not affiliated with XFone or Holdings and, to the extent such Sale Proceeds creates the right to a Participation Amount under this Agreement, such Participation Amount shall be paid in the form received by XFone from the acquiring third party in connection with such sale. "Stock Purchase"— the contemplated transactions pursuant to the NTS Stock Purchase Agreement. “Subsidiaries”– shall mean, with respect to any Person (the “parent”) at any date, any corporation, limited liability company, partnership, association or other entity the accounts of which would be consolidated with those of the parent in the parent’s consolidated financialstatements if such financial statements were prepared in accordance with GAAP as of such date, as well as any other corporation, limited liability company, partnership, association or other entity of which securities or other ownership interests representing more than 50% of the equity securities or more than 50% of the voting securities or, in the case of a partnership, more than 50% of the general partnership interests are, as of such date, owned, controlled or held, directly or indirectly, by one or more of the parent and its Subsidiaries. -3- “Transaction Costs”– all costs and expenses (including but not limited to legal fees) incurred by XFone in connection with the Stock Purchase and/or any Future Acquisitions. “US Operations”– the combined United States domestic operations of XFone USA, Inc. and its Subsidiaries and NTS Communications, Inc. and its Subsidiaries together with any Future Acquisitions. “Working Capital”meansthe positive difference between the Current Assetsof the US Operations and the Current
